      Case 2:11-cr-00015-wks Document 77 Filed 09/11/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT

UNITED STATES OF AMERICA         )
                                 )
            v.                   )     Case No. 2:11-cr-15
                                 )
WALTER READ                      )



                           OPINION AND ORDER

     Defendant seeks compassionate release from a sentence the

court imposed on October 10, 2019 for violation of supervised

release.    Read is currently serving a 60-month sentence at FCI

Danbury.    The government opposes Read’s motion. For the reasons

set forth below, Read’s motion is denied.

                         Factual Background

     In February 2012, Read was sentenced to 37 months in prison

following his conviction for possession of child pornography.

His sentence included a five-year period of supervised release.

When Read subsequently violated the conditions of his release by

using a computer without an approved use plan, the Court revoked

his supervised release and sentenced him to three months in

prison.    His new sentence, issued on January 25, 2016, again

included a five-year period of supervised release.

     In February 2019, Read was accused of violating the terms of

his supervised release based in part upon a recent indictment for

possession of child pornography.      In October 2019, he entered

into a plea agreement where the parties stipulated to a sentence
      Case 2:11-cr-00015-wks Document 77 Filed 09/11/20 Page 2 of 5



of 60 months and the new indictment was dismissed.         His current

projected release date is May 25, 2023.

     Read is now 78 years old.     He suffers from obesity, type II

diabetes, and high blood pressure. He satisfies the extraordinary

and compelling circumstances under 18 U.S.C. § 3582(c)(1)(A)(i).

                              Discussion

     Read moves for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i). Read also contends that release is appropriate

under Section 3553(a).

     Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First

Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a

court may reduce a defendant’s sentence upon motion of the

Director of the BOP or upon motion of the defendant.          A court may

reduce a defendant’s sentence only if the court finds that

“extraordinary and compelling reasons warrant such a reduction,”

and “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”         Id. §

3582(c)(1)(A).   In making this determination, the court must

consider “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.”      Id.

     Congress has delegated responsibility to the Sentencing

Commission to “describe what should be considered extraordinary

and compelling reasons for sentence reduction.”         28 U.S.C. §

994(t).   The Sentencing Commission has determined that a


                                   2
      Case 2:11-cr-00015-wks Document 77 Filed 09/11/20 Page 3 of 5



defendant’s circumstances meet this standard when the defendant

is “suffering from a terminal illness” or a “serious physical or

medical condition . . . that substantially diminishes the ability

of the defendant to provide self-care within the environment of a

correctional facility.”    U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A).

     The standard is also met if, in the judgment of the BOP, the

defendant’s circumstances are extraordinary and compelling for

“other reasons.”   Id. cmt. n.1(D).     Following the passage of the

First Step Act, courts may independently determine whether such

“other reasons” are present in a given case without deference to

the determination made by the BOP.      See United States v. Lisi,

No. 15-CR-457, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020).

     In United States v. Zullo, Chief Judge Crawford identified a

list of factors for determining whether compassionate release is

justified.   No. 09-cr-64, ECF No. 1472 at 8-9.       Those factors

include: (1) evidence of a defendant’s increased susceptibility

to COVID-19 complications; (2) completion of at least fifty

percent of a term of imprisonment, as compassionate release at

the outset of the sentence would undermine the original purpose

of the sentence; (3) the level of risk of violence or recidivism;

(4) a record of non-violent conduct and positive rehabilitation

while incarcerated; and (5) an appropriate plan for home

confinement or supervised release.      Id.




                                   3
      Case 2:11-cr-00015-wks Document 77 Filed 09/11/20 Page 4 of 5



     While the Court also acknowledges Read’s age and poor

health, they alone do not necessarily cause a reduction in Read’s

sentence. See, e.g., United States v. Ebbers, 432 F. Supp. 3d

421, 430 (S.D.N.Y. 2020) (“the existence vel non of

‘extraordinary and compelling reasons’ determines only whether a

defendant can be considered for release——the existence of such

reasons does not mandate release”).

     Furthermore, with respect to the Section 3553(a) factors,

the seriousness of Read’s offense and his lengthy criminal

history weigh heavily against a sentence reduction.         He has

engaged in a pattern of violating terms of supervised release.

He has served less than half of his 60 month sentence.          He also

has offered a plan for release that does not differ from the

supervision conditions he previously violated.        The Court

therefore finds that reduction of Read’s sentence would undermine

the “need for the sentence imposed” “to reflect the seriousness

of the offense,” “protect the public” and “afford adequate

deterrence to criminal conduct.”       18 U.S.C. § 3553(a)(2).

                              Conclusion

     For the reasons set forth above, Read’s emergency motion for

compassionate release (ECF No. 74) is denied without prejudice.




                                   4
      Case 2:11-cr-00015-wks Document 77 Filed 09/11/20 Page 5 of 5



     DATED at Burlington, in the District of Vermont, this 11th
day of September, 2020.
                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 District Court Judge




                                   5
